Back to Form T-3 Exhibit T3C WELLCARE HEALTH PLANS, INC. as Issuer and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as Trustee [Form of] Indenture Dated as of , 2011 6.0% Subordinated Notes due December 31, 2016 CROSS REFERENCE TABLE* Trust Indenture Indenture Act Section Section 310(a)(1) (a)(2) (a)(3) N.A. (a)(4) N.A. (a)(5) (b) 7.08; 7.10, 12.03 (c) N.A. 311(a) (b) (c) N.A. 312(a) (b) (c) 313(a) (b) 7.06; 7.07 (b)(1) N.A. (b)(2) 7.06; 7.07 (c) 7.06; 12.03 (d) 314(a) 4.04; 4.05; 12.03; 12.05 (a)(4) 4.05; 12.03 (b) N.A. (c)(1) (c)(2) (c)(3) N.A. (d) N.A. (e) (f) N.A. 315(a) (b) 7.05; 12.03 (c) (d) 7.01; 7.02 (e) 316(a)(last sentence) (a)(1)(A) (a)(1)(B) (a)(2) N.A. (b) (c) 317(a)(1) (a)(2) (b) 318(a) (b) N.A. (c) N.A. means not applicable * This Cross Reference Table is not part of this Indenture i RECITALS ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01 Definitions 1 Section 1.02 Other Definitions 5 Section 1.03 Incorporation by Reference of Trust Indenture . 6 Section 1.04 Rules of Construction 6 ARTICLE 2 THE NOTES Section 2.01 Form, Dating and Denominations; Legends 7 Section 2.02 Execution and Authentication 8 Section 2.03 Registrar, Paying Agent and Conversion Agent 8 Section 2.04 Paying Agent to Hold Money in Trust 9 Section 2.05 Noteholder Lists 9 Section 2.06 Transfer and Exchange 9 Section 2.07 Replacement Notes 10 Section 2.08 Outstanding Notes 11 Section 2.09 Treasury Notes 11 Section 2.10 Temporary Notes 11 Section 2.11 Cancellation 12 Section 2.12 CUSIP Numbers 12 Section 2.13 Book-Entry Provisions for Global Notes 12 ARTICLE 3 REDEMPTION Section 3.01 Optional Redemption 13 Section 3.02 Mandatory Redemption 14 Section 3.03 Notices to Trustee 14 Section 3.04 Selection of Notes to Be Redeemed 14 Section 3.05 Notice of Redemption 14 Section 3.06 Effect of Notice of Redemption 15 Section 3.07 Deposit of Redemption 15 Section 3.08 Notes Redeemed 16 ARTICLE 4 COVENANTS Section 4.01 Payment of Notes 16 ii Section 4.02 Maintenance of Office or Agency 16 Section 4.03 Existence 17 Section 4.04 Annual Reports 17 Section 4.05 Reports to Trustee 17 Section 4.06 Stay, Extension and Usury Laws 17 Section 4.07 Incurrence of Debt 17 ARTICLE 5 CONSOLIDATION, MERGER, SALE OR LEASE OF ASSETS Section 5.01 Consolidation, Merger, Sale or Lease of Assets by the Company 18 ARTICLE 6 DEFAULT AND REMEDIES Section 6.01 Events of Default 18 Section 6.02 Acceleration 19 Section 6.03 Other Remedies 19 Section 6.04 Waiver of Past Defaults 19 Section 6.05 Control by Majority 20 Section 6.06 Limitation on Suits 20 Section 6.07 Rights of Holders to Receive Payment 21 Section 6.08 Collection Suit by Trustee 21 Section 6.09 Trustee May File Proofs of Claim 21 Section 6.10 Priorities 21 Section 6.11 Restoration of Rights and Remedies 22 Section 6.12 Undertaking for Costs 22 Section 6.13 Rights and Remedies Cumulative 22 Section 6.14 Delay or Omission Not Waiver 22 ARTICLE 7 THE TRUSTEE Section 7.01 General 22 Section 7.02 Certain Rights of Trustee 23 Section 7.03 Individual Rights of Trustee 25 Section 7.04 Trustee’s Disclaimer 25 Section 7.05 Notice of Default 25 Section 7.06 Reports by Trustee to Holders 25 Section 7.07 Compensation and Indemnity 26 Section 7.08 Replacement of Trustee 26 Section 7.09 Successor Trustee by Merger 27 Section 7.10 Eligibility 27 Section 7.11 Money Held in Trust 27 Section 7.12 Preferential Collection of Claims Against the Company 28 iii ARTICLE8 DISCHARGE Section 8.01 Satisfaction and Discharge of this Indenture 28 Section 8.02 Application of Trust Money 28 Section 8.03 Repayment to Company 28 Section 8.04 Reinstatement 29 ARTICLE 9 AMENDMENTS, SUPPLEMENTS AND WAIVERS Section 9.01 Amendments Without Consent of Holders 29 Section 9.02 Amendments With Consent of Holders 30 Section 9.03 Effect of Consent 30 Section 9.04 Trustee’s Rights and Obligations 31 Section 9.05 Conformity With Trust Indenture Act 31 Section 9.06 Payments for Consents 31 ARTICLE 10 SUBORDINATION Section 10.01 Notes Subordinated to Senior Debt 31 Section 10.02 Liquidation; Dissolution; Bankruptcy 31 Section 10.03 Default on Senior Debt and Designated Senior Debt. 32 Section 10.04 Acceleration of Notes 33 Section 10.05 When Distribution Must Be Paid Over 33 Section 10.06 Notice by Company 33 Section 10.07 Subrogation 33 Section 10.08 Relative Rights 34 Section 10.09 Subordination May Not Be Impaired by Company 34 Section 10.10 Distribution or Notice to Representative 34 Section 10.11 Rights of Trustee and Paying Agent 34 Section 10.12 Authorization to Effect Subordination 35 Section 10.13 Amendments 35 Section 10.14 Agreement to Subordinate Unaffected 35 Section 10.15 Further Assurances 35 Section 10.16 Reinstatement 35 Section 10.17 Continuing Agreement; Assignments 35 ARTICLE 11 PAYMENT OF INTEREST Section 11.01 Interest Payments 36 Section 11.02 Defaulted Interest 36 Section 11.03 Interest Rights Preserved 37 iv ARTICLE 12 MISCELLANEOUS Section 12.01
